 1
 2
                                                                                                             JS-6
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                                                CASE No: 5:18-cv-02472-AB- SP
      JAMES RUTHERFORD, an
13    individual, THE ASSOCIATION
14
      4 EQUAL ACCESS;
                                                                  [PROPOSED] JUDGMENT
15                      Plaintiffs,
16    v.

17    MOTEL 6 CLAREMONT, a
18    business of unknown form;
      BHUVNESHWARI
19    CORPORATION, a California
20    corporation; and DOES 1-10,
      inclusive,
21
22                      Defendants.
23
24
            Pursuant to the Federal Rule of Civil Procedure, Rule 68, offer of Judgment
25
     made by Defendant BHUVNESHWARI CORPORATION, doing business as
26
27
28   _________________________________________________________________________________________________________________________

                       JUDGMENT AND PERMANENT INJUNCTION
                                       1
 1
     MOTEL 6 CLAREMONT; and Plaintiffs Acceptance of said offer of Judgment
 2
     on September 6, 2019:
 3
                IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
 4
     Defendant BHUVNESHWARI CORPORATION, doing business as MOTEL 6
 5
     CLAREMONT, located at 840 S. Indian Hill Blvd., Claremont, CA 91711
 6
     ("Subject Property"), and Defendant's agents, servants, employees and all persons
 7
     in active concert or participation with them who receive actual notice of the is
 8
     Final Judgment are:
 9
     INJUNCTIVE RELIEF
10
     Permanently, affirmatively enjoined and obligated, within 12-Months of this
11
     Judgment, to remediate all physical barriers alleged in Plaintiffs’ First Amended
12
     complaint in accordance with which alleges as follows:
13
                (1) the curb ramps at the accessible parking space access aisles project
14
                into the access aisles in violation of Section 406.51; (2) there is no
15
                 accessible route connecting the reserved parking spaces to the main
16
                 entrance or elements within the facility as required by Section 206.2.22;
17
                (3) the ramp in the walkway leading to the room entrances has a slope
18
                of 11% in violation of Section 405.2 which allows for a maximum slope
19
                of 8.3%; (4) the accessible parking spaces are not located on the shortest
20
                accessible route to the entrance per Section 208.3.13; (5) there’s no
21
                clearly identifiable van accessible parking space near the hotel entrance
22
                in violation of section 208.2.4; and (6) there is no disabled accessible or
23
24   1
       This Section requires that curb ramps and the flared sides of curb ramps shall be located so that they do not
     project into vehicular traffic lanes, parking spaces, or parking access aisles
25   2
       This Section requires that at least one accessible route shall connect accessible buildings, accessible facilities,
     accessible elements, and accessible spaces that are on the same site.
26   3
       Parking spaces complying with 502 that serve a particular building or facility shall be located on the shortest
     accessible route from parking to an entrance complying with 206.4. Where parking serves more than one
27   accessible entrance, parking spaces complying with 502 shall be dispersed and located on the shortest accessible
     route to the accessible entrances.
28       _________________________________________________________________________________________________________________________

                           JUDGMENT AND PERMANENT INJUNCTION
                                           2
 1
             disabled van accessible parking signage near the Business’ entrance as
 2
             required by section 502.6.
 3
 4
             Defendants shall complete all remediation in full compliance with the
 5
     Americans with Disability Act Accessibility Guidelines (“ADAAG”).
 6
     Defendant is further obligated to permanently maintain the above-referenced
 7
     remediation at the Subject Property in such physical condition that it is fully
 8
     compliant with the ADAAG.
 9
     MONETARY PROVISIONS
10
     IT IS FURTHER ORDERED that: A judgment for monetary damages is
11
     entered in favor of JAMES RUTHERFORD and THE ASSOCIATE 4 EQUAL
12
     ACCESS and against the Defendants, in the amount of $25,000.00, inclusive of
13
     costs and attorney’s fees.
14
15
     RETENTION OF JURISDICTION
16
     IT IS FURTHER ORDERED that: This Court retains jurisdiction of this matter
17
     for purposes of construction, modification, and enforcement of this Injunction.
18
19
     IT IS SO ORDERED.
20
21
     Dated: September 18, 2019                       _________________________________
22                                                   André Birotte Jr.
23                                                   United States District Judge

24
25
26
27
28    _________________________________________________________________________________________________________________________

                        JUDGMENT AND PERMANENT INJUNCTION
                                        3
